Citation Nr: 1033162	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-02 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 0 percent for 
anisometropic amblyopia right eye.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1961 to 
January 1964.

This matter comes to the Board of Veterans' Appeals (Board) from 
a September 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which denied 
entitlement to an evaluation in excess of 0 percent for 
anisometropic amblyopia right eye.  The Veteran requested a Board 
hearing but withdrew this request in March 2008.

The Board denied entitlement to an increased rating for the right 
eye disability in April 2009.  The Veteran appealed this action 
and, pursuant to a Joint Motion for Remand, the U.S. Court of 
Appeals for Veterans Claims vacated and remanded the case back to 
the Board.  

Specifically, the Joint Motion noted that the Veteran was not 
provided with adequate notice of the information necessary to 
substantiate his claim and that the Board did not discuss the 
second component of a rating pursuant to Diagnostic Code 6070, 
the visual acuity in the other non-service connected eye.


FINDING OF FACT

With the reduction of disability attributed to pre-service vision 
impairment, increased compensation would require the anatomical 
loss of the right eye, or impairment in visual acuity of the non-
service connected left eye worse than 20/40, neither of which is 
demonstrated.


CONCLUSION OF LAW

The criteria for a compensable rating for anisometropic amblyopia 
right eye are not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.322, 4.22, 4.84a, Diagnostic 
Codes 6066, 6070, 6077 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a). 

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in September 2007.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  

With respect to the evidence necessary to substantiate the claim, 
specifically, the notice letter cited the Veteran's increased 
rating claim for anisometropic amblyopia of the right eye 
(claimed as blind in one eye) and informed the Veteran he could 
submit evidence showing that the service-connected right eye 
disability had increased in severity.  The letter went on to note 
the types of evidence the Veteran could submit.

An earlier, June 2007, notice letter notes the claim for 
compensation for blindness in one eye, but, in error, cites to 
the criteria for substantiating a service connection claim.

The Joint Motion for Remand argues that the June 2007 and 
September 2007 notice letters did not provide the appellant with 
adequate notice.  The Joint Motion noted that the June 2007 
letter did not describe the rating criteria used to determine a 
disability rating, which is accurate.  However, the Joint 
Motion's assessment that the subsequent September 2007 notice 
letter was inadequate is not supported by the law.  

Specifically, the parties noted the fact that the September 2007 
notice letter did not notify the appellant that he might submit 
evidence showing that the disability in his nonservice-connected 
eye had increased in severity or that such a change might result 
in an increase of his service-connected eye disability.  Further, 
the parties noted that the Board's analysis that the Veteran had 
actual knowledge regarding his ability to submit evidence 
demonstrating the effect his service-connected eye disability had 
on his daily life did not address VA's failure to provide notice 
to the Veteran regarding the effect a worsening of his non-
service connected eye disability might have on his rating.  While 
true, these facts do not constitute inadequate notice.

The US Court of Appeals for the Federal Circuit has stated quite 
clearly that notice described in 38 U.S.C. § 5103(a) need not be 
veteran-specific and that generic notice is all that is required 
under Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003); and Wilson v. Mansfield, 
506 F.3d 1055 (Fed. Cir. 2007).  See Vazquez-Flores v. Shinseki, 
580 F.3d. 1270, 1278-1281 (Fed. Cir. 2009).  In other words, 
"while the notice must identify the information and evidence 
necessary to substantiate the particular type of claim being 
asserted by the veteran (which we refer to as 'generic 
notice')...there is no indication that Congress intended to require 
an analysis of the individual claim in each case."  Vazquez-
Flores v. Shinseki, 580 F.3d. at 1277; citing Wilson v. 
Mansfield, 506 F.3d at 1059 (quoting 146 Cong. Rec. H9912, 9914 
(daily ed. Oct. 17, 2001)).  Further, VA is not required to 
notify the veteran to submit evidence of how the disability 
affects daily life.  See Vazquez-Flores v. Shinseki, 580 F.3d. at 
1280-1281.  Thus, the judgment of the US Court of Appeals for 
Veterans Claims decision, Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), was vacated, as far as it required notice of 
alternative diagnostic codes or potential "daily life" 
evidence.  Id.  

Under Vazquez-Flores v. Shinseki, 580 F.3d. 1270, 1278-1281 (Fed. 
Cir. 2009), VA is required to identify the information and 
evidence necessary to substantiate the particular type of claim 
being asserted by the Veteran, in this case, increased rating for 
anisometropic amblyopia of the right eye, but is not required to 
provide an analysis of the individual claim in each case.  The 
Joint Motion cites to the Federal Circuit's Vasquez decision but 
still determines that "generic notice" includes notice of 
information that is specific to rating an eye disability under 
the relevant diagnostic codes.  This is legally inaccurate.  VA 
is not required to notify the Veteran of information that is 
specific to the increased rating claim for the right eye under 
the relevant diagnostic codes, specifically, that the severity of 
his left eye disability affects the disability rating for the 
right eye.  With respect to increased rating claims, VA is only 
required to notify the Veteran to submit evidence that the 
service-connected disability has gotten worse and to identify the 
types of evidence the Veteran can use to demonstrate this.  The 
September 2007 notice letter adequately notified the Veteran of 
the information to substantiate his claim and no further 
development is warranted, in this regard.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

In this regard, the Veteran was provided a post-notice eye 
examination which did, in fact, measure the impairment in visual 
acuity in the left (non service-connected) eye.  Those recorded 
measurements do NOT provide a basis for a higher rating.  

As the Veteran was specifically afforded a post-notice 
examination of the visual acuity in the non service-connected 
eye, he could not possibly have been prejudiced by any failure of 
notice in that regard.  The Joint Motion's finding of a need for 
VA to provide such notice under the facts of this case is 
incomprehensible.

There has been substantial compliance with the assistance 
provisions set forth in the law and regulations.  The record in 
this case includes service treatment records and VA treatment 
records.  There is no indication in the record of any outstanding 
evidence.  

As discussed above, the Veteran was afforded a VA examination in 
September 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The examination report obtained contains sufficient information 
to decide the issue on appeal, specifically including  
measurement of the visual acuity of the non service-connected 
eye, and further examination is not necessary.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file.  VA has substantially complied with the notice and 
assistance requirements and the appellant is not prejudiced by a 
decision on the claim at this time, nor was he in the Board's 
previous decision.
 
Analysis 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 38 
C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the potential 
application of the various other provisions of 38 C.F.R., Parts 3 
and 4 will be considered, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established 
and an increased disability rating is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Different percentage ratings for 
different periods of time can be applied based on the medical 
evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  If so, the claim is denied; if the evidence 
is in support of the claim or is in equal balance, the claim is 
allowed.  Id.

In cases involving aggravation by active service, the rating will 
reflect only the degree of disability over and above the degree 
existing at the time of entrance into active service.  It is 
necessary therefore to deduct from the present degree of 
disability the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in terms of 
the rating schedule. 38 C.F.R. § 4.22. See also 38 C.F.R. § 3.322 
(When aggravation of a veteran's nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability, such veteran shall be compensated for the degree of 
disability, but only that degree over and above the degree of 
disability existing prior to the aggravation.)

According to the Schedule for Rating Disabilities, when a veteran 
has central visual acuity of 10/200 in one eye and a central 
visual acuity of 20/40 in the other eye, a 30 percent evaluation 
is warranted under 38 C.F.R. § 4.84a, Diagnostic Code 6077.  When 
a veteran is blind in one eye, having only light perception, and 
has central visual acuity of at least 20/40 in the other eye, a 
30 percent evaluation is warranted. 38 C.F.R. § 4.84a, Diagnostic 
Code 6070.  A 40 percent evaluation is warranted when there is 
anatomical loss of one eye and central visual acuity is at least 
20/40 in the other eye. 38 C.F.R. § 4.84a, Diagnostic Code 6066.

According to the Joint Motion, the Board failed to discuss the 
visual acuity in the non service-connected eye in its previous 
decision.  However, if one were to actually read the previous 
decision, one would find the following in the second paragraph on 
page 7:

	 A September 2007 VA examination report shows the Veteran 
could
       only see hand motion in the right eye and had visual 
acuity of 20/40
 in the left eye.  This continues to represent the criteria 
for a 30 percent evaluation.

According to service treatment records, the Veteran's distant 
vision was 20/400 (or 10/200) in the right eye at entry into 
service in February 1961 and 20/20 in the left eye.  At the time 
of discharge from service in October 1963, he had light 
perception only in the right eye and the left eye vision was 
20/20.  

A March 2006 VA examiner determined that it was more likely than 
not that there was a permanent aggravation of the right eye 
impairment beyond the normal progression.  An April 2006 rating 
decision granted service connection for anisometropic amblyopia 
right eye on the basis of the medical opinion.  A noncompensable 
rating was assigned under Diagnostic Code 6070, and this rating 
has been confirmed until the present time.  In explaining the 
basis for the noncompensable rating, the adjudicators who 
prepared the April 2006 rating decision indicated that while the 
most recent post-service findings demonstrated entitlement in the 
right eye to a 30 percent rating, the record also demonstrated 
that the Veteran's right eye was 30 percent disabling at entrance 
to his period of service.  As such, it was explained that with 
reduction of the 30 percent pre-service disability from the 
disability demonstrated after service as mandated by 38 C.F.R. § 
3.322, a noncompensable rating was warranted.

The relevant facts in this case have not changed since the 
original grant of service connection.  Again, a September 2007 VA 
examination report shows the Veteran could only see hand motion 
in the right eye and had visual acuity of 20/40 in the left eye.  
This continues to represent the criteria for a 30 percent 
evaluation.  As this case involves aggravation of eye disability 
by active duty, the rating currently assigned to the Veteran's 
service-connected right eye disability is to reflect only the 
degree of disability over and above the degree existing at the 
time of service entrance. 38 C.F.R. §§ 3.322, 4.22.  
Consequently, because the Veteran's right eye was 30 percent 
disabling at service entrance and is currently 30 percent 
disabling, the current 0 percent evaluation for right eye 
disability is correct.  Since the Veteran does not have 
anatomical loss of the right eye and has visual acuity of 20/40 
in the left eye, the criteria for a 40 percent rating under 
Diagnostic Code 6066 are not met.

The level of impairment in the right eye has been relatively 
stable throughout the appeals period, or at least has never been 
worse than what is warranted for a 0 percent rating.  Therefore, 
the application of staged ratings (i.e., different percentage 
ratings for different periods of time) is inapplicable.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards. 38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment or frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  If 
so, the appeal must be referred for consideration of the 
assignment of an extraschedular rating, otherwise, the schedular 
evaluation is adequate, and referral is not required. Thun, 22 
Vet. App. at 116.

The impairment associated with the right eye disability is 
adequately considered by the diagnostic code applied.  The 
medical evidence shows blindness in the right eye and 20/40 
vision in the left eye.  Diagnostic Code 6070 specifically 
addresses this type of impairment.  A rating in excess of that 
assigned is provided for certain manifestations of the service-
connected disability but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disability.  The Veteran has not 
required frequent periods of hospitalization due to the 
disability and marked interference with employment has not been 
shown.  The September 2007 VA examination report noted that the 
impact of the eye disability on occupational activities was 
vision difficulty; but the Veteran has not submitted, nor does 
the record show, any evidence of marked interference with 
employment due to the service-connected eye disability.  The 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.

An inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. 
App. 447 (2009) also has been considered.  However, the record 
does not show that the Veteran has been rendered unemployable as 
a result of his service-connected right eye disability.  
Therefore, any inferred TDIU claim is inapplicable.

The Veteran has argued that he is entitled to a higher rating for 
his right eye disability.  He is competent to report that which 
he can experience or observe, and there is no reason shown to 
doubt his credibility in this regard.  However, as a layperson 
lacking in medical training and expertise, he cannot provide a 
competent medical opinion regarding the severity of his right eye 
disability, including clinical evaluation of visual acuity.  
Thus, his view is outweighed by the detailed opinion provided by 
the medical professional who discussed the Veteran's right eye 
disability and provided the relevant clinical testing to rate the 
claim.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The evidence more closely approximates the criteria for a 0 
percent rating for anisometropic amblyopia of the right eye.  See 
38 C.F.R. § 4.7; see also 38 C.F.R. §§ 3.322, 4.22.  The 
preponderance of the evidence is against the claim for an 
increase and there is no doubt to be resolved. Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an evaluation in excess of 0 percent for 
anisometropic amblyopia right eye is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


